DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-20 were originally pending in this application prior to the amendment dated 07/08/2021. Claims 1, 14, and 18 are now amended. No claims added or cancelled. Hence, claims 1-20 are currently pending in the instant application.

Drawings
The drawings were received on 07/08/2021.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments (see pg. 1, para 3), filed on 07/08/2021 with respect to claim 14 have been fully considered and are persuasive. The 112 (b) rejections of claims 14 and 15 have been withdrawn. 
Applicant’s arguments filed on 07/08/2021 with respect to claim 1 have been fully considered and are persuasive. The 103 rejection of claims 1-11 has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art, Xie et al. (CN106606342A) teaches a dishwashing appliance with a first fluid path extending from a first path inlet to a first path outlet to recirculate air 
Additionally Kang et al. teaches a door rotatably attached to the cabinet to selectively restrict access to the wash chamber in a closed position, the door extending from a first side to a second side.
Regarding claim 12, the closest prior art, Kang et al. (US20090038653A1) teaches a dishwashing appliance with a cabinet defining a mutually-perpendicular vertical direction (along the height of dishwasher, lateral direction (along the horizontal length of the door), and transverse direction an intake nozzle bar mounted on an inner surface of the door the intake nozzle bar extending in the lateral direction between a first end proximal to the first side and a second end proximal to the second side.
Regarding claims 1 and 12, Xie et al, Liengaard et al. and Kang et al. neither teach nor fairly suggest that a first output nozzle and the first path outlet are on the inner surface of the door proximal to the first side; a second output nozzle and the second path outlet are on the inner surface of the door proximal to the second side; a first fluid path extending from a first path inlet defined at the intake nozzle bar to a first path outlet defined at the first output nozzle to recirculate air within the wash chamber; and a second fluid path extending from a second path inlet to a second path outlet defined at the second output nozzle to direct ambient air to the wash chamber.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711                 

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711